DETAILED ACTION
	Claims 1-4, 17-19, 21-23, 31-35, 37-39, 53, 69, 70, and 73-80 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 24, 2022 has been acknowledged and has been entered into the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on August 25, 2022 has been considered by the Examiner.
Previous Claim Objections
Claims 21-23, 31-35, 37-39, 53, 69, 70, and 76-79 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are still dependent on a rejected base claim, and the objection is maintained.
Previous Claim Rejections - 35 USC § 103
Claims 1-4, 17-19, and 73-75 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kheifets et al. (WO 2012/170773) in view of Muyderman et al. (British Journal of Pharmacology, 2014, 2191-2205).
The Applicant has traversed the rejection on the grounds that the C9 compound exhibits unexpected results, and that there would not be a reasonable expectation of success or the unexpected results based on Muyderman et al. being unclear on mitochondrial dysfunction being a key marker in ALS patients and there are other pathways to treating ALS such as TDP-43 and glutamate dysfunction.
The Examiner has considered the traversal fully, but must disagree for the following reasons.  Firstly, the definition of “treating” in paragraph 57 of the disclosure as filed is drawn to administering a compound, with or without additional therapeutic agents, in order to reduce or eliminate either the disorder or one or more symptoms of the disorder, or to retard the progression of the disorder or of one or more symptoms of the disorder, or to reduce the severity of the disorder or of one or more symptoms of the disorder.  Therefore, whether mitochondrial dysfunction is a primary or secondary event in ALS, or whether there are other pathways implicated in ALS, the compounds are targeting a key symptom of ALS and meets the definition of treating for the present claims.
With respect to the traversal over unexpected results, it is noted that the data with respect to the C9 compound was not presented in the original disclosure or published before the filing date of the present application.  Therefore, the results can not be considered by the Examiner as the results have not been sworn to either by being in the original disclosure or as being part of a 37 CFR 1.132 declaration.  However, even if the results of the C9 compound were admissible at the present time, Kheifets et al. specifically teaches that the C9 compound is useful for treating mitochondrial diseases, which include ALS.  While the results of the C9 compound would be better than those of the C6 and C8 compounds, the result is not stronger than the direct teaching of the C9 compound as useful for treating ALS.
Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 17-19, and 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kheifets et al. (WO 2012/170773) in view of Muyderman et al. (British Journal of Pharmacology, 2014, 2191-2205).
	Kheifets et al. teach the compound 2,3,5-trimethyl-6-nonylcyclohexa-2,5-diene-1,4-dione and methods of using the compound or the hydroquinone form, which is formed reversibly, in an adjuvant treatment with a napthoquinone to treat mitochondrial diseases.  Kheifets et al. teach examples where the compound is used to treat Friederick’s ataxia. See Example A, pages 72-75.  Finally, Kheifets et al. teach that the compound can be administered orally via a solid (capsule) or liquid (solution or suspension) formulation.  See paragraphs 223-227, pages 70-71.
	Kheifets et al. do not teach where 2,3,5-trimethyl-6-nonylcyclohexa-2,5-diene-1,4-dione is used in a method to treat ALS.
	Kheifets et al. teach that ALS is considered to be a mitochondrial disease and would be able to be treated using compounds of their invention.  See paragraph 55, page 19 and paragraph 162, page 53.
	The person of ordinary skill in the art would be motivated to modify the teachings of Kheifets et al. and use the claimed compound in a method to treat ALS as Kheifets et al. positively recite that such a method is part of their invention.  While Kheifets et al. do not show a working example to show the effectiveness of the claimed compound in a model of ALS, Muyderman et al. teaches that mitochondrial dysfunction is a key marker in ALS patients.  Muyderman et al. also teaches that drugs that improve mitochondrial function can also improve symptoms in ALS patients, though multidrug regimens seem to be preferable over single drug regimens.  See pages 2199-2200, sections “Targeting mitochondria in the treatment of ALS” and “Concluding remarks.”  Since the regimen taught by Kheifets et al. is a two drug regimen and is taught to affect impaired oxidative metabolism and energy production, see paragraph 34, pages 9-10, the person of ordinary skill in the art would have a reasonable expectation of success as Muyderman et al. do not teach away from the compounds of Kheifets et al.  
	Therefore, the claims are prima facie obvious over the prior art.
Allowable Subject Matter
Claims 21-23, 31-35, 37-39, 53, 69, 70, and 76-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1-4, 17-19, and 73-75 are rejected.  Claims 21-23, 31-35, 37-39, 53, 69, 70, and 76-80 are objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626